Citation Nr: 1410406	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  05-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for ossifying fibroma lesion, post stress fracture of right femur.

2.  Entitlement to an initial compensable disability rating prior to February 17, 2010 and a disability rating greater than 10 percent beginning February 17, 2010, for bilateral pes planus.

3.  Entitlement to an initial compensable disability rating prior to November 18, 2005 and a disability rating greater than 60 percent beginning November 18, 2005 for mitral regurgitation.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in part, granted service connection and noncompensable ratings for an ossifying fibroma lesion, post stress fracture of right femur (femur disability), bilateral pes planus (foot disability), and mild mitral regurgitation (heart disability).  The claims file is now under the jurisdiction of the RO in Atlanta, Georgia.

In a September 2005 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In February 2009 correspondence she withdrew this request.  

In December 2009, the Board remanded the appeal for additional development.  

In January 2011, the Appeals Management Center (AMC) granted an increased rating of 30 percent for the heart disability and an increased rating of 10 percent for the foot disability, both effective February 17, 2010. 

In April 2011, the Board again remanded the appeal for additional development. 

In January 2013, the RO in Atlanta, Georgia, granted an increased rating of 60 percent for the heart disability, effective November 18, 2005.  

Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Veteran's pes planus and heart disability rating claims, both prior to and beginning February 17, 2010 (pes planus) and November 18, 2005 (heart disability), remain before the Board.


In July 2013, the Board again remanded the appeal for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claim: a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals VA treatment records dated from March 2008 through February 2013 which were considered by the RO in the most recent November 2013, December 2013, and January 2014 supplemental statements of the case (SSOC).  A review of the documents in VBMS reveals a December 2013 SSOC.  The remaining documents in Virtual VA and VBMS are either duplicative or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  There is no evidence of a current disability due to the Veteran's fibroma lesion, post stress fracture of the right femur and no evidence that the Veteran's current subjective complaints of right knee pain or objective findings of right knee arthritis are due to the Veteran's service-connected fibroma lesion, post stress fracture of the right femur.

2.  Prior to February 17, 2010, the Veteran's bilateral pes planus was manifested by subjective complaints of pain with prolonged walking or standing, relieved by orthotic shoe inserts; there was no objective evidence of pain with use or manipulation, abnormal weight bearing, or misalignment of the joints or Achilles tendon.

3.  Beginning February 17, 2010, the Veteran's bilateral pes planus has  been manifested by some misalignment of the joints or Achilles tendon tenderness; there has been no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.
	
4.  Prior to November 18, 2005, the Veteran's mitral regurgitation was manifested by occasional sharp fleeting chest pain and rare palpitation with no associated chest heaviness, chest pressure, shortness of air or dyspnea on exertion, or syncope; it was not manifested by a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 

5.  Beginning November 18, 2005, the Veteran's mitral regurgitation has been manifested by an estimated METs of 7 and greater than 10; it has not been manifested by active infection with valvular heart damage, chronic congestive heart failure, workloads of 3 or less METs, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for fibroma lesion, post stress fracture of the right femur are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5015-5255 (2013).

2.  Prior to February 17, 2010 the criteria for an initial compensable disability rating for bilateral pes planus were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, DC 5276 (2013).

3.  Beginning February 17, 2010 the criteria for a disability rating greater than 10 percent for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, DC 5276 (2013).

4.  Prior to November 18, 2005 the criteria for an initial compensable disability rating for mitral regurgitation were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, DCs 7099-7000 (2013).

5.  Beginning November 18, 2005 the criteria for a disability rating greater than 60 percent for mitral regurgitation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.104, DCs 7099-7000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that her service-connected ossifying fibroma lesion of the right femur, bilateral pes planus, and mild mitral regurgitation are more disabling than currently evaluated both prior to and beginning February 17, 2010 (pes planus) and November 18, 2005 (heart disability).

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2013).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25  (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14  (2013).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  See Fenderson v. West, 12 Vet App 119   (1999).  When assigning an initial rating, the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the present level of disability is of primary importance, is not applicable.  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6  (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2013).

Analysis

1.  Fibroma lesion, post stress fracture of the right femur

Service treatment records show findings and treatment of a stress injury with lesion of the right hip.  The Veteran filed a claim for service connection for a "bone lesion on right femur" in April 2004, while still in service, and, by rating decision dated in August 2004, the RO granted service connection for fibroma lesion, post stress fracture of the right femur and assigned a noncompensable disability rating effective August 2, 2004, the day after the Veteran's discharge from military service.  

The Veteran's ossifying fibroma lesion, post stress fracture of right femur is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5015-5255.  DC 5015 instructs rating under limitation of motion of affected parts, as degenerative arthritis.  Degenerative arthritis is evaluated under DC 5003.

DC 5003 instructs that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Ratings may also be evaluated based on x-ray evidence in the absence of limitation of motion.  However, Note (2) to DC 5003 instructs that the 10 and 20 percent ratings based on x-ray findings are not applicable to rating conditions listed under DC 5015.

DC 5255 provides a 20 percent rating for malunion of the femur with moderate knee or hip disability; a 30 percent rating malunion of the femur with marked knee or hip disability; a 60 percent rating for fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace; and a 80 percent rating for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture).

Normal range of motion of the hips is from 0 to 125 degrees of flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Other relevant diagnostic codes afford ratings as follows.  The Rating Schedule provides a maximum rating of 10 percent for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, DC 5251.

The Rating Schedule provides ratings of 10, 20, 30, and 40 percent for flexion of the thigh limited to 45, 30, 20, and 10 degrees, respectively.  38 C.F.R. § 4.71a, DC 5252.

Impairment of the thigh is evaluated pursuant to DC 5253, which provides that a 10 percent rating is warranted for limitation of rotation, with an inability to toe out the affected leg more than 15 degrees, and for limitation of adduction, with an inability to cross legs.  A 20 percent rating is warranted for limitation of abduction, with motion lost beyond 10 degrees. 38 C.F.R. § 4.71a, DC 5253.

Pursuant to 38 C.F.R. § 4.71a, DC 5254, an 80 percent disability rating applies where the Veteran has a flail joint of the hip.

DC 5250 requires ankylosis of the hip.  Ankylosis is "mobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524   (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees with slight adduction and abduction warrant a 60 percent evaluation.  A 70 percent evaluation is assigned for intermediate ankylosis and extremely unfavorable ankylosis, with the foot not reaching the ground, and the necessity of crutches warrants a 90 percent evaluation.  38 C.F.R. § 4.71a, DC 5250.

Evidence relevant to the severity of the Veteran's fibroma lesion, post stress fracture of the right femur includes VA examination reports dated in May 2004, November 2005, February 2010, September 2013, and October 2013.  

During the May 2004 VA general examination the Veteran reported that she had an onset of pain in the right femur area in January 2003.  She did not recall any specific injury or trauma but believed that the onset of pain was associated by overuse and running.  At the time that this occurred, she was running approximately twice per day.  Treatment consisted of rest, stretching exercises, and cold application.  The Veteran indicated that she underwent a bone scan that did find a benign bony cystic type lesion in the right femur, however, this was determined to be stable and not indicative of any malignancy.  The Veteran evidently, at some point, was given orthotics, but these did not help the stress fractures.  The pain pattern appeared to be that of periodic flares associated with overuse, including running and speed walking.  There was rare rest pain.  The pain ranged from a 3-6 on a scale from 1-10 and after fast walking or running, increased to 6 on a scale from 1-10.  

At the time of the May 2004 VA examination, the Veteran reported that she exercised using a stationary bike and treadmill and cross trainer.  She did find that exercise modification had helped with some resolution of the stress fractures.  The examiner reviewed the medical records and noted a February 2002 mild stress injury to the left femur and in June 2003, bilateral shin pain with multiple stress fractures noted at the right distal femoral shaft, mid left tibia, and the right lateral cuneiform.  In July 2003, this was noted to be resolving.  A magnetic resonance imaging (MRI) scan to better visualize the distal femur on the right defined an ossifying fibroma, determined to be stable.  

On physical examination the Veteran's posture and gait were within normal limits and she did not use an assistive device.  The bilateral hips, knees, and ankles had full active range of motion with no pain.  The tibias were non-tender to palpation and the knees were without ligamentous laxity.  There was no deformity or effusion.  The impression was bilateral tibial stress fractures, by history, and distal femur benign fibroma, stable.  With regard to the fibroma the examiner wrote that there was no clinical significance or residual disability as there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  

During the November 2005 VA contract examination, the Veteran reported suffering from ossifying fibroma of the femur since 2004.  The condition was not due to injury but occurred in June 2004 while being treated for a tibial stress fracture.  The part involved was the right leg.  Symptoms of the condition were pain with swelling at times.  The symptoms described occurred intermittently as often as three times per week with each occurrence lasting for two days.  The ability to perform daily functions during flare-ups was limited.  The Veteran could stand and walk for 20 minutes before having to rest.  The bone condition had never been infected.  The current treatment was Ibuprofen 800 milligrams PRN flare ups.  The functional impairment with regard to this disability was inability to stand or walk longer than 20 minutes.  She was reportedly not working when she developed this condition.  

On musculoskeletal examination the leg length from the anterior superior iliac spine to the medial malleolus was 89.5 centimeters on the right and 89 centimeters on the left.  Examination of the feet did not reveal any signs of abnormal weight bearing.  The Veteran's posture was abnormal; it was one of pes planus with talipes valgus minimal right sided hallux valgus.  Gait was abnormal; it was talipes valgus.  She did not require an assistive device for ambulation.  Examination of the right and left femur was within normal limits.  

The hip joints general appearance was within normal limits on both the right and left sides.  Range of motion of the bilateral hip joints was as follows: flexion to 125 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  The joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Without resorting to mere speculation, pain fatigue, weakness, lack of endurance and incoordination did not cause additional functional loss after repetitive use during flare-ups.  

The knee joints general appearance was within normal limits on both the right and left sides.  Range of motion of the bilateral knee joints was as follows: flexion to 140 degrees and extension to 0 degrees.  The joint functions were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Without resorting to mere speculation, pain, fatigue, weakness, lack of endurance and incoordination did not cause additional functional loss after repetitive use during flare-ups.  Both Drawer and McMurray's tests were within normal limits for both knees.  

The Veteran underwent x-ray of the right femur which showed an area of sclerotic changes noted on the distal diaphysis of right femur on its lateral aspect.  This was a benign change or related to an old injury or benign fibrous cortical defect.  The impression was ossifying fibroma lesion, post stress fracture of the right femur.

During the February 2010 VA leg examination the examiner reviewed the claims file, noting that the Veteran served in the military from 2000 to 2004 and then went to college.  At the time of the examination the Veteran was working for the VA RO in Atlanta, Georgia.  She had been working for VA for about six months.  The examiner noted that her current health problems did not interfere with her occupation.  

Regarding activities of daily living, it was reported that the Veteran could dress and undress, feed herself, and handle the toilet.  She could walk one mile and lift 30 pounds.  Regarding management for her right femur, she was not receiving any specific medical treatment.  She was not seeing any doctors and had not seen any for quite some time.  She took over-the-counter medications and denied any surgery, injections, or physical therapy to the right leg.  She used no supports, namely no crutches, canes, walkers, wheelchairs, or braces.  There was no evidence of flare-ups.  

It was noted that the femur condition was diagnosed when she had a bone scan for a possible diagnosis of shin splints.  She stated that since then, she had had pain in the right leg from time to time.  She said that the leg swelled from time to time.  When she stood on the leg for a long time, she had a feeling of something pulling.  She also reported that the previous week she had experienced a pulling sensation in the thigh.  If she stood too long, the whole leg began to ache.  Actually, all these conditions were fairly mild but she stated that over the last three to four years, they have been getting worse.  Aggravating factors included standing or walking for a long period of time.  Relieving factors included sitting and rest.  

Physical examination revealed a healthy looking individual.  She was minimally obese and walked without a limp.  Leg lengths were equal.  She was able to walk on tip toe and on her heels.  Examination of the thighs revealed that there was no evidence of swelling or signs of inflammation, namely redness, heat, or tenderness.  She had good quadriceps muscles.  

Range of motion of both knees measured with a goniometer was full extension of 10 degrees of hyperextension and flexion of -10 to 135 degrees.  The ranges of motion were done three times and there was no evidence of pain, fatigue, weakness, stiffness, lack of endurance, instability or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to repeated testing.  She had good stability in both mediolateral and anteroposterior planes of both knees.  

Range of motion of both hips measured with a goniometer revealed extension from 0 to 10 degrees, flexion from 0 to 120 degrees, abduction from 0 to 30 degrees, adduction from 0 to 30 degrees, internal rotation from 0 to 35 degrees, and external rotation from 0 to 45 degrees.  The range of motion was equal on both sides.  The ranges of motion were done three times and there was no evidence of pain, fatigue, weakness, stiffness, lack of endurance, instability, or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to repeated testing.  

X-rays of the right femur revealed a lesion in the distal third of the right femur involving the lateral cortex with sclerotic margins.  This was diagnosed as a nonossifying fibroma, and it appeared to be the appropriate diagnosis.  X-rays of the right hip and knee were normal.  The impression was nonossifying fibroma of the right femur which was a benign condition and resulted in no additional disability.

During the September 2013 VA examination, the examiner reviewed the claims file and continued a diagnosis of non-ossifying fibroma of the right femur.  During this examination the Veteran complained of right knee pain since 2003, particularly days following long walks.  She indicated that the pain was like a "growing pain," specifically a dull aching inside the joint.  She had a little bit of swelling around the knee cap.  She denied surgery or injections into the knee.  During military service, she was diagnosed with stress fractures of the tibias.  After that, she started having pain in the leg.  Her stress fracture pain was not causing problems but her right knee was symptomatic.  She took pain medication and used linament.  

The Veteran denied flare-ups.  On range of motion testing the Veteran had 0 to 140 degrees of motion in the right knee with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  There was no functional loss and/or functional impairment of the knee and lower leg.  The Veteran denied tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength testing was normal as well as joint stability tests.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran did not have "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran did not have any meniscal conditions or surgical procedures for meniscal conditions.  The Veteran had not had a total knee replacement or any other surgery of the knee.  The Veteran did not have any scars of the right knee or any other pertinent physical findings, complications, conditions, signs, and/or symptoms related to her non ossifying fibroma of the right femur.  The Veteran did not use an assistive device for her right leg.

Notably, x-ray examination of the right knee revealed mild degenerative changes of the right knee but was negative for patellar subluxation.  X-ray examination also showed a sclerotic lesion along the lateral margin of the right distal femoral shaft which may represent a nonossifying fibroma and had not changed since the prior study.   

With regard to the functional impact of the right leg disorder, the examiner wrote that the Veteran's right leg disorder impacted her ability to work.  It was noted that the Veteran worked for VA as a program support clerk.  She could do the job and her activities of daily living were "OK."  She could dress and undress and could handle her food and toilet.  The examiner concluded that the examination of the right knee revealed age related minimal degenerative joint disease (DJD) of the right knee but was otherwise normal.  The examiner also noted that the femoral lesion had not changed since the last examination.  

Due to the newly diagnosed degenerative joint disease of the right knee in September 2013, the RO requested an additional medical opinion in October 2013 to determine whether the fibroma causes the Veteran's pain on prolonged use together with the DJD, or whether the DJD by itself caused the pain.  

Pursuant to this opinion request an additional medical opinion was obtained in October 2013.  The examiner reviewed the claims file and opined that it was less likely than not that the Veteran's claimed fibroma condition demonstrated residual pain on prolonged use together with her degenerative joint disease and/or knee condition.  The medical literature clearly and unmistakably described a non-ossifying fibroma (NOF) as a fibrous cortical defect (FCD).  "The FCD and the NOF are the most common benign lesions of the skeletal system, arising most frequently in the metaphyseal region of the distal femur, proximal and distal tibia and fibula in children and adolescents."  (Dahlin DC, Fibroma (nonosteogenic fibroma of bone, metaphyseal fibrous defect), myxoma, cortical desmoid, fibromatosis, and "Xanthoma."  In: Thomas CC, editor.  Bone Tumors.  General aspects and data on 6,221 cases, 3rd ed. Springfield, IL: Charles C Thomas; 1978. P. 122-36).  Fibrous cortical defects are extremely common, being found in 30 percent to 50 percent of children older than two years.  They are believed to be developmental defects rather than neoplasms.  The vast majority arise eccentrically in the metaphysis of the distal femur and proximal tibia... Those that grow to five or six centimeters in size develop into non-ossifying fibromas, which are usually not detected until adolescence (Kumar: Robbins and Cotran Pathologic Basis of Disease, Professional Edition, 8th edition, http://www.mdconsult.com/books/page.do?eid=4-u1.0-B978-1-4377-0792-2..50031-6--cesec46&isbn=978-1-4377-0792-2&sid=1486871935&unild=428773759-3#4-u1.0-B978-1-4377-0792-2..50031-6--cesec63).   This type of lesion is a non-osteogenic lesion thus benign in nature.

Second, "Fibrous cortical defects are asymptomatic and are usually detected on radiography as an incidental finding" (Kumar: Robbins and Cotran Pathologic Basis of Disease, Professional Edition, 8th edition, http://www.mdconsult.com/books/page.do?eid=4-u1.0-B978-1-4377-0792-2...50031-6--cesec46&isbn=978-1-4377-0792-2&sid=1486871935&uniqld=428773759-3#4-u1.0-B9781-1-4377-0792-2...50031-6--cesec63).  In this case, the NOF of the femur (thigh) was observed on a bone scan.  The bone scan was performed to rule out a stress fracture of the lower leg.  Therefore, it is at least as likely as not that the NOF was an incidental finding and not the chief complaint for lower leg pain and discomfort rather than the thigh pain.  Furthermore, pain associated with NOF is secondary to a pathological or idiopathic fracture.  In this case, there was no clinical evidence of a pathological fracture.  Lastly, there was no objective clinical finding of femur pain on the 31 December C&P Bone examination and the 07 August 2013 C&P muscle examinations.  These examinations demonstrated normal range of motion in the knees and hips and muscle strength.  The knee and hip joints were stable, bilateral.  The February 2010 VA examination report concluded "A non-ossifying fibroma is a bone tumor and, as mentioned before, is not secondary to trauma.  The diagnosis is non-ossifying fibroma, right femur, with no disability."  The September 2013 VA examination report concluded "Normal knee exam and age related minimal DJD R knee.  The femoral lesion has not changed since last exam."  The October 2013 VA examiner indicated that she was in agreement with the September 2013 VA examiner.  

Third, a July 2003 medical report provided the following radiographic information: "Views of the right femur show no definite evidence of any fracture, but there is an area of bony overgrowth in the lateral aspect of the femur in its lower third.  This appears to be a developmental anomaly of bone growth and does not appear to represent fracture or other significant change at the moment and it is otherwise normal."  However, the report observed a moderate increased tracer uptake overlying the lateral aspect of the right distal femoral shift.  This observation was consistent with the preliminary results from MRI revealing cortical fibroma in the right distal femur.  Therefore, it was at least as likely as not that the increased uptake of tracer at the lateral aspect of the femur was secondary to the non-ossifying fibroma rather than a stress fracture of the femur.  The radiograph continues "there is a mild focal and diffuse increased tracer uptake present within the left mid tibia suggesting an early stress fracture of this area."  Therefore, it was at least as likely as not that the increase of tracer uptake was secondary to the non-ossifying fibroma.  In conclusion, the uptake tracer was localized to the lateral aspect of the femur and not diffusely spread over both femoral cortices as seen in a true fracture site.  Thus, it was less likely than not that the focal uptake of tracer was secondary to a femoral stress fracture but from a benign bone defect, a non-ossifying femoral lesion.  

Also of record are VA outpatient treatment records dated through February 2013.  These records primarily pertain to the Veteran's service-connected heart disability and do not contain any additional information regarding the severity of the Veteran's ossifying fibroma lesion, post stress fracture of right femur.

In light of the foregoing, the Board finds no medical evidence of record to support assignment of a compensable disability rating for the Veteran's service-connected ossifying fibroma lesion, post stress fracture of right femur.  As above, the Veteran was diagnosed with ossifying fibroma lesion, post stress fracture of right femur in service.  However, there is no evidence of current disability due to ossifying fibroma lesion, post stress fracture of right femur and no evidence that the Veteran's current subjective complaints of right knee pain or objective findings of right knee arthritis are due to the Veteran's in-service ossifying fibroma lesion.  Significantly, the May 2004 VA examiner wrote that, with regard to the fibroma, there was no clinical significance or residual disability as there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  Similarly, the February 2010 VA examiner wrote that the Veteran's nonossifying fibroma of the right femur was a benign condition and resulted in no additional disability.  While the September 2013 VA examiner found age related minimal DJD of the right knee, the October 2013 VA examiner opined that it was less likely than not that the Veteran's claimed fibroma condition demonstrated residual pain on prolonged use together with her degenerative joint disease and/or knee condition.  First, the October 2013 VA examiner wrote that ossifying fibroma are believed to be developmental defects rather than neoplasms.  Second, the diagnosis of an ossifying fibroma during the Veteran's service was an incidental finding and not the chief complaint for lower leg pain and discomfort rather than the thigh pain.  Third, while a July 2003 in-service treatment record showed moderate increased tracer uptake overlying the lateral aspect of the right distal femoral shift, the examiner opined that it was less likely than not that the focal uptake of tracer was secondary to a femoral stress fracture but from a benign bone defect, a non-ossifying femoral lesion.  

Competent medical experts have made these opinions and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board also notes that service connection is not in effect for any disorder other than the Veteran's already service-connected ossifying fibroma lesion, post stress fracture of right femur.  There are no other medical opinions of record contrary to the four separate VA examiners who opined that the Veteran's ossifying fibroma lesion, post stress fracture of right femur was of no clinical significance and resulted in no residual disability.  These opinions are highly probative and outweigh the other evidence of record, including the Veteran's testimony and contentions.  As there is no evidence of an residual disability associated with the Veteran's ossifying fibroma lesion, post stress fracture of right femur, a compensable rating is not warranted for any period during the course of the appeal.  

2.  Pes planus

Service treatment records show an assessment of bilateral pes planus, right greater than left, in 2003.  The Veteran filed a claim for service connection for a "fallen arch, right foot" in April 2004, while still in service, and, by rating decision dated in August 2004 the RO granted service connection for bilateral pes planus and assigned a noncompensable disability rating effective August 2, 2004, the day after the Veteran's discharge from military service.  Subsequently, by rating decision dated in January 2011, the RO increased the rating of bilateral pes planus to 10 percent effective February 17, 2010. 
  
The Veteran's bilateral pes planus is currently rated under 38 C.F.R. § 4.71a, DC 5276.  Under DC 5276, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  A 10 percent evaluation requires evidence of moderate unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet. A 20 percent evaluation requires severe unilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent evaluation requires evidence of a pronounced disability with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances. 

Evidence relevant to the severity of the Veteran's bilateral pes planus includes VA examination reports dated in May 2004, November 2005, February 2010, and September 2013.  

During the May 2004 VA general examination, the Veteran reported a history of right foot fracture in 2002.  No specific trauma or injury was recalled.  The Veteran had the onset of pain after a particularly strenuous physical training test.  She had a podiatry consultation, was diagnosed with pes planus, and was given orthotics.  Pain was localized to the plantar surface of the right foot associated with some cramping.  The orthotic was helpful and this pain subsequently resolved.  There were no other foot problems to include hammertoes, bunions, chronic calluses, or gout.  On physical examination of the feet, the examiner noted bilateral pes planus, right greater than left.  There was no tenderness to palpation over the feet and no infection of calluses noted.  The diagnosis was right pes planus with a normal x-ray.  

During the November 2005 VA examination the Veteran complained of bilateral foot pain and stiffness at rest.  She also complained of pain, swelling, and fatigue while standing.  The examiner noted that the functional impairment from this condition was the inability to stand or walk for more than 20 minutes.  She was not working when she developed this condition.  

Examination of the feet revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  Pes planus was present.  On the right, there was a slight degree of valgus present, which could be corrected by manipulation.  The right foot showed forefoot/midfoot malalignment of a slight degree, which could be corrected by manipulation.  There was deformity of inward rotation of the superior portion of the os calcis.  There was no tenderness to palpation of the right foot plantar surface.  The right Achilles tendon revealed good alignment.  On the left, there was a slight degree of valgus present, which could be corrected by manipulation.  The left foot showed forefoot/midfoot malalignment of a slight degree, which could be corrected by manipulation.  There was no tenderness to palpation of the left foot plantar surface.  The left Achilles tendon revealed good alignment.  Hallux valgus of the right foot was present, the degree of angulation was slight with no resection of the metatarsal head present.  She did not have any limitation with standing and walking but did require orthopedic shoes.  The symptoms and pain were relieved by the previously noted corrective shoe wear.  X-ray examination revealed pes planus deformity of both feet, both weight bearing and non-weight bearing). 

During the February 2010 VA examination the Veteran reported pain in both of her feet.  Specifically, she reported stiffness, tenderness, pain, and a burning sensation in the right foot.  With regard to the left foot she reported heel pain, some tenderness, and a burning sensation.  She denied weakness, fatigue, swelling, heat, or redness in either foot.  She treated the foot pain with Motrin two to three times per week which helped to alleviate the pain.  She denied side effects with the Motrin.  She wore soft shoes and no longer wore heels.  Occupationally, she had a desk job that required sitting and a little walking.  She was able to perform her job duties and did not require any extra breaks or other accommodations due to her foot condition.  She reported that with her soft shoes, she also used inserts and stated that she had had some military issued inserts also.  She stated that the inserts helped some with her ability to do more long standing.  She did not use any special corrective shoes or other devices.  The Veteran reported no difficulties performing her basic activities of daily living.  She did report that when she is walking in a grocery store or at the mall that she has to shift her weight on her feet to accommodate the foot discomfort.  She did report with prolonged walking and standing that she experienced more foot pain so she did not participate in any sport activities.  

On physical examination of the feet there was weight-bearing and non-weight bearing Achilles tendon alignment with medial inward bowing on both feet.  There was tenderness to manipulation and palpation of the Achilles tendons.  Achilles tendon alignment was not correctable by manipulation at the examination.  There was less than 5 degrees of non-correctable valgus and there was slight extent of forefoot/midfoot mal-alignment.  The Veteran had bilateral 5/5 foot strength.  Pulses in both feet were dorsalis pedis 2+, posterior tibial 2+.  There was no tenderness or pain to palpation or manipulation of either foot.  There was also no instability, swelling, redness, heat, or tender points in either foot.  Reflexes were brachial 1+, patella 2+ down going plantar reflexes bilaterally.  There was normal gait and no functional limitations on standing or walking.  There was also no evidence of abnormal weightbearing.    

During the September 2013 VA examination the examiner reviewed the claims file and noted a continued diagnosis of pes planus.  At that time, the Veteran reported that, after standing for more than 20 minutes, she began to feel numbness in her bilateral great toes and tingling to ball/heel of feet that did not radiate.  She denied any edema or erythema to the feet but noticed two hardened areas underneath her left foot since 2012 that caused pain when she walked on concrete floors or hardwoods without shoes.  The Veteran did not take any pain medication for the symptoms, she would just elevate her feet and rest.  The Veteran stated that her bilateral foot disorder did not affect her ability to work or exercise.  She exercised twice daily (described as a "leisure walk") for 15 minutes and approximately one mile.  She did not experience pain, swelling, tingling, or numbness after walking.  She reported that she used over-the-counter gel insoles in her shoes and changed them every six months.  The Veteran was reportedly employed full time and her bilateral foot symptoms had no impact on her ability to attend work daily.  

On physical examination there was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, or malunion/nonunion of tarsal or metatarsal bones.  There were no other foot injuries and there was no evidence of bilateral weak foot.  There were no scars on the feet and no pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's pes planus.  The Veteran did not use an assistive device to aid in ambulation and there was no limitation in function such that amputation with prosthesis would equally serve the Veteran.  X-ray examination revealed mild left and minimal right hallux valgus as well as degenerative arthritis of both feet and right foot pes planus.  The Veteran's pes planus did not impact her ability to work.  

Bilateral foot examination was essentially normal.  She was able to dorsiflex bilateral ankles to 15 degrees and plant flex to 60 degrees.  Bilateral plantar reflex was intact and there was no change with multiple attempts, without pain, fatigue or weakness, feet/toes point downward.  There was no edema, erythema nor contusions noted but on the left sole of the foot there was a one centimeter callus, nontender with palpation.  Right and left great toes flexed to 35 degrees without pain or rigidity.  Achilles tendon, bilaterally, were nontender, nonedematous, non-nodular and without pain with manipulation or weight bearing and in alignment.  Achilles tendon was nontender and correctable by manipulation.  Gait was steady with ambulation, heel to toe performed without difficulty.  Scapula and hips were in alignment with erect posture, pes planus right foot and left foot with minimal arch remaining.  The callous that had formed to the ball of the left foot had no correlation to pes planus and was incidental, which may have occurred from poorly fitted shoes.  The Veteran stated that she was able to walk for 15 minutes, 1 mile, twice daily outdoors without any of the symptoms outlined in the claim and no need for pain medication.  

Also of record are VA outpatient treatment records dated through February 2013.  These records primarily pertain to the Veteran's service-connected heart disability and do not contain any additional information regarding the severity of the Veteran's bilateral pes planus.

The issue of the proper evaluation to be assigned to the Veteran's bilateral pes planus from the time period beginning with the grant of original service connection is before the Board per Fenderson.  There are two periods of time at issue here: prior to February 17, 2010, for which the RO has assigned a noncompensable disability rating; and from February 17, 2010, to the present, for which the RO assigned a 10 percent disability rating.  The Board will consider the proper evaluation to be assigned for both time periods.

Regarding the period of time prior to February 17, 2010, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral pes planus.  As above, a 10 percent evaluation under DC 5276 requires evidence of moderate unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet.  Significantly, the November 2005 examination indicated that both the left and right Achilles tendon revealed good alignment.  Also, it was noted in November 2005 that the Veteran's symptoms of pain were relieved by corrective shoe wear.  Moreover, even if the schedular criteria did not specify that effectively treated symptoms were not compensable, the overall disability picture presented does not approach the criteria for assignment of a 10 percent evaluation. 38 C.F.R. § 4.7.  Only one of the cardinal manifestations of an acquired foot problem, described in 38 C.F.R. § 4.57  and listed under DC 5276 in 38 C.F.R. § 4.71a, is present, and that only to a minor degree.  The Veteran's reported pain on use is outweighed by the absence of abnormal weight bearing, misalignment of the Achilles tendon, and ability to adduce pain with manipulation of the feet.

As for the period of time beginning February 17, 2010, the Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for bilateral pes planus.  As above, a 20 percent evaluation under DC 5276 requires severe unilateral acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The February 2010 and September 2013 VA examinations show no deformity, no swelling, and no callosities due to bilateral pes planus.  While the September 2013 VA examination showed a callous that had formed to the ball of the left foot, the examiner also opined that this callous had no correlation to pes planus and was incidental, which may have occurred from poorly fitted shoes.  Also, the February 2010 VA examiner indicated that there was no tenderness or pain to palpation or manipulation of either foot.  By the preponderance of the evidence, the manifestations of the Veteran's bilateral pes planus are not comparable to severe flatfeet.  Rather, the medical evidence of record suggests no more than mild to moderate pes planus.  Therefore, overall, the disability picture presented does not approximate the criteria for a higher rating under DC 5276.  In making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to C.F.R. §§ 4.40 and 4.45, and to DeLuca, 8 Vet. App. at 206-7.  However, the February 2010 and September 2013 VA examination reports are negative for these findings.  

The Board has also considered whether the Veteran's bilateral pes planus would warrant a higher evaluation under other diagnostic codes pertaining to the feet.  However, she does not have claw foot, malunion or nonunion of the tarsal or metatarsal bones, and the findings do not approximate a moderately severe foot injury as to warrant an increased evaluation under DCs 5278, 5283, or 5284.
  	
The Veteran is competent to describe the pain she experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, there is no basis in the record to question her credibility in such reports; she has been consistent in describing such since service.  However, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, no actual functional impairment is described.  During the most recent September 2013 VA examination the Veteran stated that she was able to walk for 15 minutes, 1 mile, twice daily outdoors without any of the symptoms outlined in the claim and no need for pain medication.  She also denied any impact on her full-time employment.  To the extent that untreated pain may have some functional impact, the Board must consider that the Veteran has reported that the treatment she receives- in the form of prescription orthotics and/or orthopedic shoes- has been effective in relieving her problem.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that neither an initial compensable disability prior to February 17, 2010 nor a disability rating greater than 10 percent beginning February 17, 2010 for the Veteran's bilateral pes planus is warranted. 

3.  Mitral regurgitation

Service treatment records show an assessment of heart murmur in 2002.  The Veteran filed a claim for service connection for "heart murmur" in April 2004, while still in service, and, by rating decision dated in August 2004 the RO granted service connection for mild mitral regurgitation and assigned a noncompensable disability rating effective August 2, 2004, the day after the Veteran's discharge from military service.  Subsequently, by rating decision dated in January 2013, the RO increased the rating of mitral regurgitation to 60 percent effective November 18, 2005.  
  
The Veteran's mitral regurgitation is currently rated under DCs 7099-7000.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to mitral regurgitation, and that it must be rated by analogy.  See 38 C.F.R. §§ 4.20, 4.27.  

Under DC 7000, a 100 percent rating is available during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, a 100 percent rating is available; with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, a 60 percent rating is available; with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray, a 30 percent rating is available; with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, a 10 percent rating is available.

Note (1) to DC 7000 states that cor pulmonale, a form of secondary heart disease, should be evaluated as part of the pulmonary condition that caused it.  Note (2) to DC 7000 states that 1 MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.	

Evidence relevant to the severity of the Veteran's mitral regurgitation includes VA examination reports dated in May 2004, November 2005, February 2010, and September 2013.  

During the May 2004 VA examination the Veteran reported that she was diagnosed with a heart murmur on routine examination in 2002 with a normal echocardiogram.  At the time of the examination she reported occasional sharp fleeting chest pain, rare palpitation.  There was no chest heaviness, chest pressure, shortness of air or dyspnea on exertion, or syncope.  There was no lower extremity edema, diagnosed valvular heart disease, or heart failure.  There was no also hypertension.  The Veteran did report a family history of coronary artery disease (her father).  The examiner reviewed the claims file and noted that the Veteran was seen for fatigue in October 2002 at which time a heart murmur was detected.  Echocardiogram was normal.  Another echocardiogram was done in November 2002 which was also normal and a final diagnosis of normal physiologic murmur was made.  

On cardiovascular examination, the Veteran's heart rate was regular.  There was barely an audible murmur along the fourth left intercostal space without radiation.  There were no gallops or rubs.  There was also no clubbing, cyanosis, or edema.  Peripheral pulses were 2+.  

During the November 2005 VA examination the Veteran complained of shortness of breath which occurred intermittently as often as one to two times per month with each occurrence lasting for one minute.  The ability to perform daily functions during flare-ups was that she stopped and rested.  She did not require a pacemaker.  The current treatment was dental procedures prophylaxis.  There was no functional impairment resulting from the heart disorder but the Veteran was not working when she developed the disorder.  

Heart examination was abnormal and findings showed a 1-2 systolic murmur.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  She underwent an echocardiogram which was essentially normal.  LVEF was estimated at 50 percent.

During the February 2010 VA examination the Veteran reported that she did not require dental prophylaxis.  Her primary complaints were palpitations and shortness of breath.  She had no other cardiac symptoms.  She stated that she lived in a third floor apartment with stairs and that she experienced shortness of breath using the stairs.  She did not participate in any sports activities.  She stated that she walked her dog once a day which was about a tenth of a mile around the neighborhood five days each week.  Occupationally, she had a desk job and did not have any problems.  Her family history was remarkable for her father having high blood pressure and open heart surgery and a mother with angina.  

On cardiovascular examination she had normal S1 and S2 with a 2/6 murmur.  An echocardiogram in April 2010 showed a left ventricle which was normal in size and a left ventricular systolic function which was also normal.  Ejection fracture was 60 percent.  There was mild mitral regurgitation and trace pulmonic valvular regurgitation.  The left ventricular diastolic function appeared to be normal.  The diagnosis was mitral regurgitation murmur, mild.  It was noted that the Veteran reported dyspnea and palpitations.  She was only on dental prophylaxis and required no cardiac medications.  She had no difficulty performing dependent and independent activities of daily living.  Her estimated METS level was 7.  

During the September 2013 VA heart examination the examiner reviewed the claims file and noted a diagnosis of mitral regurgitation since 2009.  The examiner noted that the Veteran's original claim was for cardiac symptoms of shortness of breath and palpitations.  The Veteran stated that she was now taking cardiac medication, specifically Atenolol 25 milligrams, daily.  She experienced an occasional flutter when she skipped a dose but still had some tired symptoms.  She was able to climb stairs and take two daily walks of a mile each without difficulty or shortness of breath.  She was employed full-time and her cardiac status had no impact on performing her work duties.

There was no history of myocardial infarction, congestive heart failure, or cardiac arrhythmia.  The Veteran did have a heart valve condition, specifically, mitral valve regurgitation.  There was no infectious heart condition, pericardial adhesion, or history of heart surgeries.  There was also no history of hospitalizations due to the heart disorder. 

On physical examination the Veteran had a regular heart rhythm with the point of maximal impact being the 4th intercostal space.  Heart sounds were abnormal due to a murmur.  There was no jugular-venous distension or peripheral edema.  Ausculation of the lungs was clear and peripheral pulses were normal.  The Veteran's blood pressure was 110/56 and there were no scars or other pertinent physical findings regarding the heart.

A September 2013 echocardiogram indicated that ventricular systolic function was normal and revealed a left ventricular ejection fraction of 55 to 60 percent.  There was mild mitral regurgitation.  A highly mobile mass was consistent with a torn ot redundant  chordae.  There was mild tricuspic regurgitation.  An interview based METs test in August 2013 indicated that the Veteran experienced fatigue at greater than 7 to 10 METs.  The METs level limitation was due solely to the Veteran's heart disorder.  The examiner wrote that the Veteran's heart disorder did not impact her ability to work.  

Also of record are VA outpatient treatment records dated through February 2013.  Significantly, a September 2005 treatment record shows complaints of shortness of breath and palpitations.  A January 2006 record shows palpitations occurring one to two times per month.  A March 2008 record shows a history of palpitations but denial of symptoms in the last few months.  An April 2008 record shows no palpitations.  

The issue of the proper evaluation to be assigned the Veteran's mitral regurgitation from the time period beginning with the grant of original service connection is before the Board per Fenderson.  There are two periods of time at issue here: prior to November 18, 2005, for which the RO has assigned a noncompensable disability rating; and from November 18, 2005, to the present, for which the RO assigned a 60 percent disability rating.  The Board will consider the proper evaluation to be assigned for both time periods.

Regarding the period of time prior to November 18, 2005, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for mitral regurgitation.  Initially, the Board notes that the Veteran was treated for a heart murmur during active service.  She also was diagnosed as having mild mitral valve regurgitation following an in-service echocardiogram in May 2004.  Although the Veteran was treated for heart problems following service separation in August 2004, her service-connected mitral regurgitation was not compensably disabling prior to November 18, 2005.  In May 2004, although the Veteran reported occasional sharp fleeting chest pain and rare palpitation, she denied any associated chest heaviness, chest pressure, shortness of air or dyspnea on exertion, or syncope.  Physical examination showed a regular heart rate and a barely audible murmur along the fourth left intercostal space.  The diagnosis was mild mitral regurgitation with normal ejection fracture of 65 percent by echocardiogram.  In September 2005 the Veteran reported shortness of breath and palpitations.  Absent medical evidence showing that the Veteran's service-connected mitral valve prolapse was manifested by a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or required continuous medication (i.e., a 10 percent rating), the Board finds that the criteria for an initial compensable rating for mitral regurgitation prior to November 18, 2005, have not been met.  See 38 C.F.R. § 4.104, DC 7099-7000 (2013).

As for the period of time prior beginning November 18, 2005, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability rating greater than 60 percent for her mitral regurgitation.  The highest disability evaluation of 100 percent is warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization), resulting in chronic congestive heart failure, or, workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7000. 

According to the February 2010 VA examination, the Veteran had an estimated METs of 7, suggesting that the Veteran's estimated METs were between 5 and 7.  During the September 2013 VA examination, the Veteran had an estimated METs of greater than 7 to 10.  In addition, the September 2013 VA examination noted that the Veteran had a marked increase in her ability for physical exercise capacity, suggesting that her disability had improved since the February 2010 VA examination.  Furthermore, there is no evidence of chronic congestive heart failure. As such, the highest disability evaluation of 100 percent is not warranted at any time during the pendency of the Veteran's claim.  In fact, the most recent September 2013 VA examination, which shows a METs greater than 7 to 10 indicates that the assignment of a 60 percent disability rating from that date is not warranted.  However, as was noted in the January 2013 rating decision, it is unclear whether the METs finding in the September 2013 VA examination report represents sustained improvement regarding the Veteran's mitral regurgitation.  As such, the Board will not disturb the 60 percent rating currently assigned for the Veteran's mitral regurgitation.  

The Board recognizes that the Veteran believes she is entitled to an increased disability evaluation for her mitral regurgitation.  However, the Veteran has submitted no evidence to demonstrate that she was entitled to a compensable disability rating prior to November 18, 2005, or, that she is entitled to a disability rating greater than 60 percent beginning November 18, 2005.  In her September 2005 substantive appeal, the Veteran indicated that she had shortness of breath and palpitations when walking long distances.  This also occurred sometimes when she was resting or walking up stairways.  In February 2013 the Veteran reported continued heart palpitations, particularly an episode at the dentist in 2011.  While the Board has considered this evidence, it does not demonstrate entitlement to a higher disability evaluation.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that neither an initial compensable disability prior to November 18, 2005 nor a disability rating greater than 60 percent beginning November 18, 2005 for the Veteran's mitral regurgitation is warranted. 

Other Considerations

The Board has also considered the Veteran's statements that her disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, and she is credible in his belief that the impairment associated with her service-connected disabilities warrant higher ratings.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluated the true extent of the disabilities based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2012); Thun, 22 Vet. App. at 116.

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  With regard to the ossifying fibroma lesion, post stress fracture of right femur, the Veteran primarily complains of right leg pain which has been linked to her nonservice-connected right knee arthritis.  With regard to the bilateral pes planus, the Veteran primarily complains of pain.  With regard to the mitral regurgitation, the Veteran primarily complaints of sharp fleeting chest pain and rare palpitation.  These are not exceptional or unusual features of the disabilities and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability pictures are contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability pictures exhibit other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of extra-schedular ratings is not warranted.

As for the possibility of a total disability rating based on individual unemployability pursuant to TDIU issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the Veteran has either been in school or employed full time during the entire pendency of the appeal.  

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, an April 2004 pre-rating letter notified the Veteran as to what information and evidence was needed to satisfy the elements of what were then claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also informed the Veteran to submit any evidence in her possession pertinent to the claims (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  After the RO's award of service connection for the claimed disabilities, and the Veteran's disagreement with the initial ratings assigned, a July 2005 statement of the case and October 2008, January 2011, November 2013, and January 2014 supplemental statements of the case as well as a May 2008 letter set forth the criteria for higher ratings for these disabilities.  The documents since 2006 also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations.  The Board also finds that no further RO action, prior to appellate consideration, is required.  The Veteran has not identified any additional records that are relevant to her rating claims on appeal, and the Board finds that no additional RO action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required.  

In particular, the Board notes that the Veteran has-been afforded adequate VA examinations in May 2004, November 2005, February 2010, and September 2013, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate her service-connected disabilities.  

This case was previously remanded by the Board in December 2009, January 2011, and July 2013.  Significantly, in the December 2009 Board remand it was noted that in her September 2005 substantive appeal the Veteran had reported an increase in severity with regard to her service-connected disorders since the November 2005 VA examinations.  The Board also remanded the claim to obtain additional VA treatment records since May 2008.  The Veteran was afforded a contemporaneous examination in February 2010 but the RO failed to obtain the recent VA treatment records.  In the January 2011 Board remand, it was noted that the RO failed to obtain recent VA treatment records since May 2008 and that a notice letter had been sent to an incorrect address.  In the July 2013 Board remand it was noted, again, that the RO had failed to obtain recent VA treatment records since May 2008.  Also, the Board noted that in February 2010 correspondence the Veteran had reported an increase in severity with regard to her service-connected disorders since the February 2010 VA examinations.  As such, prior to the January 2014 supplemental statement of the case, the Veteran was afforded new VA examinations in September 2013 and VA treatment records since May 2008 were obtained and considered in connection with the Veteran's claims.     

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence, that has not been obtained.  The record also otherwise presents no basis for further development to create any additional evidence to be considered in connection with any of the matters currently under consideration.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


	





      	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable disability rating for ossifying fibroma lesion, post stress fracture of right femur is denied.

An initial compensable disability rating prior to February 17, 2010 for bilateral pes planus is denied.  

 A disability rating greater than 10 percent beginning February 17, 2010 for bilateral pes planus is denied.

An initial compensable disability rating prior to November 18, 2005 for mitral regurgitation is denied.  

A disability rating greater than 60 percent beginning November 18, 2005 for mitral regurgitation is denied.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


